In view of the trial court's stated reason for overruling the defense motion, it should be pointed out with some specificity that the delay in this case was caused by the failure to provide discovery rather than upon the failure to hire counsel.  Hence, the denial of the right of the defendant to file a pre-trial motion, whether a motion to suppress or a motion to dismiss, was an abuse of discretion.
(Honorable Joseph D. Kerns, Retired from the Court of Appeals, Second Appellate District, Sitting by Assignment of the Chief Justice of the Supreme Court of Ohio).
Copies mailed to:  Amy H. Lewis, David A. Orlins, Hon. Susan Goldie.